Citation Nr: 0614863	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-06 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of prostate cancer prior to April 22, 
2004.  

2.  Entitlement to a current rating in excess of 40 percent 
disabling for residuals of prostate cancer as of April 22, 
2004.  

3.  Entitlement to an initial rating in excess of 30 percent 
disabling for depressive disorder, not otherwise specified.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San Juan, 
the Commonwealth of Puerto Rico which granted service 
connection and assigned a 10 percent initial rating for 
residuals of prostate cancer.  While the appeal was pending, 
the RO granted an increased initial rating of 20 percent 
disabling in a December 2002 rating decision, then later 
granted a staged rating of 40 percent disabling effective 
April 22, 2004 in a May 2004 Decision Review Officer 
decision.  

This case also comes before the Board from a July 2003 rating 
decision that granted service connection for a depressive 
disorder secondary to his service-connected prostate disorder 
and assigned a 30 percent initial rating.  

Contentions have been advanced to the effect that the veteran 
is entitled to a total disability based individual 
unemployability due to service-connected disabilities in a 
December 2005 Informal Hearing Presentation.  This matter is 
referred to the RO for appropriate action.  

The veteran submitted additional evidence to the Board in 
December 2005.  In a May 2006 representative statement, the 
veteran waived review of this evidence by the agency of 
original jurisdiction.  


FINDINGS OF FACT

1.  Prior to October 30, 2002, the veteran's residuals of 
prostate cancer resulted in a voiding dysfunction consistent 
with stress incontinence requiring the wearing of absorbent 
materials which must be changed less than twice a day.

2.  From October 30, 2002 to February 17, 2004 the veteran's 
residuals of prostate cancer resulted in a voiding 
dysfunction consistent with incontinence requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed two to four times per day.

3.  As of February 17, 2004, the veteran's residuals of 
prostate cancer resulted in a voiding dysfunction consistent 
with incontinence requiring the wearing of absorbent 
materials which must be changed more than four times per day.

4.  From the time of initial entitlement, the veteran's 
service connected depressive disorder has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of an initial 20 
percent disability rating, for residuals of prostate cancer 
are not met prior to October 30, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2005).

2.  The criteria for a 40 percent disability rating, but no 
more, for residuals of prostate cancer are met from October 
30, 2002 to February 17, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2005).

3.  The criteria for a 60 percent disability rating, but no 
more, for residuals of prostate cancer are met as of February 
17, 2004.  38 U.S.C.A. §§ 1155, 51-3, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.14, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2005).

4.  The criteria for an initial 50 percent rating for 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159,4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic 
Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for prostate cancer was received in March 2001.  A 
duty to assist letter addressing the service connection claim 
was issued in May 2001.  His claim for service connection for 
a depressive disorder was received in May 2003.  A duty to 
assist letter addressing this service connection claim was 
issued in June 2003.  These duty to assist letters and the 
statement of the case for the depressive disorder and 
supplemental statement of the case for the prostate disorder, 
both issued in May 2004, specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  He was granted service connection for prostate 
cancer residuals in July 2001 and for depressive disorder in 
July 2003.  Although the RO failed to submit additional duty 
to assist letters addressing entitlement to an increased 
initial rating for both issues, the veteran is not prejudiced 
in this situation where he is being granted increased ratings 
for both issues on appeal, and where he is noted to not have 
alleged any insufficiency of VA notice.  

Moreover, although the veteran has submitted evidence in 
December 2005, after receiving the most recent statement of 
the case addressing the depressive disorder issue and 
supplemental statement of the case addressing the prostate 
disorder issue, both issued in May 2004, the additional 
evidence is shown to provide bases for grants in both 
instances.  As previously indicated, the veteran waived 
review of this additional evidence by the agency of original 
jurisdiction.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination reports of April 2004 provide a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish degree of 
disability or an earlier effective date.  However, since 
increased ratings are being granted for these issues on 
appeal, to include staged ratings for the prostate cancer 
claim, and an increased initial rating for the depressive 
disorder, the RO will implement the Board's decision and 
assign effective dates.  Additionally, the veteran retains 
the right to request earlier effective dates; therefore, any 
questions as to the appropriate dates to be assigned is 
rendered moot.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

In this case, in a July 2001 rating decision, the veteran was 
granted service connection for residuals of prostate cancer 
and a 10 percent rating was initially assigned for the 
residuals.  The veteran disagreed with this decision and 
appealed it.  Subsequently the RO granted a 20 percent 
initial rating prior to April 22, 2004 and as of that date a 
40 percent rating was assigned.  Service connection was also 
granted for depressive disorder as secondary to residuals of 
prostate cancer in a July 2003 rating and a 30 percent 
initial rating was assigned.  The veteran appealed this 
decision.  

A.  Prostate Cancer

The veteran's residuals of prostate cancer have been 
evaluated as 20 percent disabling from initial entitlement up 
to April 22, 2004 and 40 percent disabling as of April 22, 
2004, under the provisions of 38 C.F.R. § 4.115, Diagnostic 
Code 7528.  Pursuant to the provisions of Diagnostic Code 
7528, a 100 percent evaluation is warranted for malignant 
neoplasms of the genitourinary system.  A note to this code 
section states that if there has been no local reoccurrence 
or metastasis following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
then the disability is to be rated based on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including note (2005).  There has been no recurrence of 
active cancer shown or alleged.  

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2005).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the treatment for prostate cancer 
was incontinence and rated the disability under the criteria 
outlined for voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
The evidence of record in this case does not reflect any 
obstructed voiding, but that his predominant disability over 
the period of time in question has been frequency and 
incontinence.  Under the subcategory of voiding dysfunction, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requires the 
wearing of absorbent materials which must be changed less 
than twice a day, a 20 percent rating is warranted.  When the 
voiding dysfunction requires the use of an appliance or the 
wearing of absorbent materials which must be changed two to 
four times per day warrants a 40 percent rating.  When the 
wearing of absorbent materials which must be changed more 
than four times per day is required, a 60 percent rating is 
warranted.  A 60 percent rating is the maximum rating 
available under voiding dysfunction. 38 C.F.R. § 4.115a 
(2005).

For urinary frequency, a 40 percent rating is warranted for a 
daytime voiding interval of less than one hour or awakening 
to void five or more times a night.  

The Board finds that the evidence reflects that prior to 
October 2002, the evidence is not sufficient for determining 
that an initial rating in excess of 20 percent disabling for 
the veteran's voiding dysfunction is warranted.  VA treatment 
records from 2001 focused on his complaints of erectile 
dysfunction, with no mention of incontinence.  A May 2001 VA 
examination revealed the veteran to be continent, with 
occasional stress incontinence, no urgency and normal urinary 
stream.  This examination did not address the frequency of 
such incidents of incontinence nor did it mention whether 
pads or appliances were needed.  Although VA records from 
July and August 2002 mentioned the veteran's complaints of 
incontinence as causing impairment in family and social 
function, there was no indication as to the frequency or 
severity of it.  

The veteran's August 2002 RO hearing testimony revealed that 
he has incontinence "all the time," up to four times a day.  
He claimed that he used sanitary towels and had to change the 
towels "often," and sometimes had to change his clothes.  
However this testimony did not provide a clear indication as 
to the actual number of times he had to change pads and is 
thus not probative in determining whether a rating in excess 
of 20 percent was warranted at the time of this hearing.    

It wasn't until October 2002, when a VA examination first 
showed solid evidence that his voiding dysfunction more 
closely resembled the criteria for a 40 percent evaluation.  
This examination showed him to have nocturia about 2 times 
per night as well as occasional stress incontinence.  He was 
said to use about 2 pads per day.  This finding that he used 
about 2 pads per day more closely resembles the criteria for 
a 40 percent rating, which contemplates the changing of 
absorbent materials from 2 to 4 times a day.  Thus a 40 
percent rating is warranted as of October 30, 2002, the date 
of this examination.

Thereafter, the evidence is consistent with no more than a 40 
percent rating until 2004.  The veteran submitted a lay 
statement in January 2003 in which he claimed that he 
sometimes has to change his pads between 2 to 6 times a day 
and sometimes had to change his underwear or pants 2 times a 
day.  This statement reflects that in 2003, his condition 
still more closely resembled the criteria for a 40 percent 
rating, as he was not shown to consistently require changes 
in his pads more than 4 times a day on a daily basis, but 
that it varied between 2 per day to as much as 6 per day.  

The veteran's February 17, 2004 hearing is the earliest 
evidence that reflects the veteran's voiding dysfunction to 
have increased to the level of 60 percent disabling.  This 
testimony alleged that he has increasing incontinence during 
any type of strain, including walking fast or running.  He 
testified that he now uses up through 12 sanitary pads and 
still has accidents where it soaks through to his pants.  

The report of an April 2004 VA genitourinary examination 
reflects that he was said to use diapers and changed them at 
night 2 or 3 times.  The examination was not clear how often 
he changed during the day.  He was noted to have been offered 
surgery to implant an artificial sphincter and had no 
control.  

Additional VA treatment records from 2004 through 2005 
reflect continued incontinence of a level that is 60 percent 
disabling.  These records continue to address the fact that 
he was offered surgery to implant a sphincter for his urinary 
incontinence, but that he was reluctant to have this surgery 
due to concerns about the nature of it.  In September 2004, 
he was noted to wear 8 pads daily and was incontinent at 
night.  

In conclusion, the Board finds that the evidence is against 
an initial rating in excess of 20 percent for the residuals 
of prostate cancer prior to October 30, 2002 and as of that 
date a 40 percent rating is warranted.  As of February 17, 
2004, a 60 percent rating is warranted for residuals of 
prostate cancer.  



B.  Depressive disorder

Depressive disorder is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9434.  38 
C.F.R. § 4.130 (2005).  These criteria contemplate that a 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation, is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).    

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  The record reflects the 
veteran's GAF score to have ranged between 50 and 63.  Scores 
of 61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores of 51-60 involve moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Having reviewed the evidence and with application of 
reasonable doubt, the Board finds that an initial 50 percent 
rating is warranted for the veteran's depressive disorder.  
The evidence reflects that the veteran had complaints of 
anxiety, insomnia, irritability, crying spells and depression 
in Social Security examinations from April through July 2002.  
The July 2002 Social Security examination provided the most 
detail about his condition at the time, with complaints of 
depression, crying, and poor sleep of 3-4 hours a night.  He 
denied current suicidal ideations but reported hearing a 
voice a year and a half earlier telling him to kill himself.  
He endorsed both visual and auditory hallucinations of 
whispers and shadows.  He endorsed feeling worthless and 
tired and cried frequently.  He was able to perform 
activities of daily living and visited his daughter, but 
expressed little interest in doing so.  He no longer enjoyed 
activities he used to participate in.  He attended mass once 
a week, but otherwise did little else.  

His mental status examination revealed him to be well 
groomed, but with an angry mood and depressed affect.  He had 
no present suicidal or homicidal ideation, but did endorse 
some auditory and visual hallucinations.  There was no 
evidence of cognitive or memory problems at the time.  He was 
assessed with major depression, severe, with partial 
recovery, rule out dysthymia/mood disorder.  Although no GAF 
score was reported, the symptoms shown in this examination 
are consistent with the criteria for a 50 percent rating as 
they demonstrated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

After July 2002, there are no records that show further 
complaints of auditory or visual hallucinations.  However he 
is generally shown to continue to have disturbances of 
motivation and mood that result in occupational and social 
impairment.  He was noted to have a diagnosis of major 
depression in August 2002.  

The report of an October 2002 VA examination likewise showed 
the veteran to complain that he had a lack of desire to 
socialize, needed medication to sleep, and had lost a job 
after he quarreled with a relative of his who owned the 
company where he worked.  He also complained of forgetfulness 
and getting disoriented at times.  His mental examination 
revealed him to be clean and adequately dressed and groomed.  
He was alert and oriented times three.  His mood was 
depressed and anxious and his affect was constricted.  He 
showed no evidence of cognitive problems or evidence of a 
psychosis.  He was diagnosed with dysthymia secondary to his 
genitourinary condition.  His GAF was 65, however, suggesting 
a less severe symptomatology.  

A January 2003 VA treatment record revealed the veteran to 
still be unable to sleep despite medication.  He blamed the 
medication for making him feel sedated and drowsy in the 
morning, and also complained of impaired concentration.  A 
February 2003 treatment record revealed the veteran to 
exhibit anxiety, dysphoric mood and psychomotor distraction.  
There was no evidence of psychosis as he was in touch with 
reality.  He said he spent most of his time lying down and 
did not receive visitors.  His appearance and hygiene were 
good and he could care for himself.  He complained of being 
disoriented and did not go out by himself.  Despite these 
somewhat severe symptoms of isolation, his GAF was reported 
at 60, consistent with moderate dysfunction.  These symptoms 
remained consistent with a 50 percent rating.  

The higher GAFs shown in the October 2002 VA examination and 
February 2003 record dropped considerably by the time of 
another VA examination held in June 2003, which revealed a 
GAF score of 50, which is consistent with serious symptoms.  
He continued to endorse feelings of sadness, depression, with 
irritability and with loss of interest in daily living 
activities.  He described a loss of energy, insomnia, 
inability to feel pleasure, inability to concentrate, 
feelings of worthlessness, anxiety and tension.  He also 
reported marital problems secondary to sexual side effects 
from his prostate cancer.  He otherwise denied problems with 
friends, neighbors or family.  Objective examination revealed 
him to be alert, oriented times three and in touch with 
reality.  He showed no signs of a thought disorder/psychosis, 
although his mood was depressed and his affect was 
constricted.  There were no complaints of obsessions or 
phobias.  He also showed no evidence of cognitive or memory 
problems.  He had no signs of inappropriate behavior.  He was 
assessed with depressive disorder.  Again, his symptoms with 
a GAF of 50 are consistent with severe symptomatology.  
However this GAF score is the lowest score shown in the 
records, with subsequent records showing an improvement in 
the GAF scores.  Thus there is no basis for a 70 percent 
rating based on one lone GAF score suggesting a temporary 
worsening of symptoms to severe.   

The veteran's February 2004 hearing testimony revealed 
complaints of getting disoriented.  He also stated that he 
had an episode of suicidal thought in the past, but no longer 
had such thoughts.  He testified that he was on constant 
medication for his symptoms.  

The report of an April 2004 VA examination reflected that the 
veteran was now having cognitive problems that appeared to be 
compatible with the presentation of early Alzheimer's 
dementia (AD).  He was noted to have complaints of increased 
memory loss and had forgotten to pick up his grand kids at 
school among other things.  He could not go out alone as he 
would get disoriented.  He was more repetitive than usual and 
had difficulty recalling recent conversations.  He was more 
irritable and claimed to lack energy for housework, but at 
the same time wanted to enroll in a computer class.  However 
he was able to perform activities of daily living and helped 
his wife with housework until he tired.  His wife did not 
trust him with money or bill paying as he was forgetful and 
she must supervise him.  He was said to become violent when 
something bothered him.  Mental status examination revealed 
him to be alert and easily distracted.  He seemed confused 
about why he was being examined.  He seemed oriented to time 
and place, although his recall was impaired and had 
difficulty doing 3 step tasks.  He also had significant 
memory lapses consistent with temporal disorientation.  He 
was assessed with cognitive disorder not otherwise specified 
(incipient dementia).  This examination gave no diagnosis of 
depressive disorder.  His GAF was 55.  

VA treatment records from October 2004, November 2004 and 
April 2005 revealed the veteran to have depression, with 
marked improvement with Wellbutrin, but had sleep problems 
and episodes of memory loss.  Age related dementia had been 
ruled out.  He was assessed with major depressive disorder 
and rule out early dementia.  Repeatedly his GAF was 55, 
consistent with moderate symptomatology and consistent with a 
50 percent rating.  By June 1965 his GAF was up to 63 and he 
was said to be sleeping well with his medications.  However, 
he still endorsed sadness, irritability and anxiety.  His 
mood was noted to be depressed and his affect was congruent.  
There was no evidence of thought disorder.  He was diagnosed 
with major depressive disorder without psychotic symptoms.  
In July 2005, his GAF was dropped slightly to 60.  In 
November 2005 he was said to be taking Wellbutrin with marked 
improvement with his depressive symptoms, but was noted to be 
having episodes of memory loss and had been diagnosed with 
incipient dementia.  

Although the more recent records show an increase in GAF 
scores to the low 60's, and the October 2002 VA examination 
showed a high GAF score of 65, the overall evidence reflects 
his depressive disorder symptoms to more closely resemble a 
higher rating in terms of impaired judgement, impaired 
abstract thinking, disturbances of motivation and mood as 
well as difficulty in establishing and maintaining effective 
work and social relationships, which would warrant a 50 
percent rating.  More recent VA examination reports from June 
2003 and April 2004 yielded lower scores of 50 and 55, 
respectively.  The findings from the April 2004 examination 
and later records were notably complicated by evidence now of 
incipient dementia.  For reasons discussed above, the records 
overall reflect evidence of his depression fluctuating in 
severity over the years, but overall consistent with a 50 
percent rating.  

However the evidence does not reflect the veteran's 
depressive disorder symptoms to more closely resemble the 
criteria for a 70 percent rating.  The evidence does not show 
the veteran's symptoms to include suicidal ideation (although 
he had one past episode of suicidal thought, but with no 
current thoughts reported in the records or examinations.)  
He is not shown to have obsessional rituals which interfere 
with routine activities.  His speech was consistently logical 
and normal except for loudness noted.  There was no evidence 
of near continuous panic or depression affecting his ability 
to function independently, appropriately and effectively; and 
no evidence of impaired impulse.  Although he complained of 
some disorientation in memory in the more recent records, 
such was attributed to an incipient dementia he has now 
developed.  The records and examinations are absent for 
evidence of  neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or of inability to establish and 
maintain effective relationships.

In sum, the evidence supports an initial rating of 50 
percent, but no more for the veteran's depressive disorder.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's residuals of prostate cancer or depressive 
disorder resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial rating in excess of 20 percent for residuals of 
prostate cancer prior to October 30, 2002 is denied.

As of October 30 2002, a 40 percent rating for residuals of 
prostate cancer is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

As of February 17, 2004, a 60 percent rating for residuals of 
prostate cancer is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating of 50 percent for depressive disorder is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary benefits..  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


